Opinion of the Court by
Vm. Bogers Clay, Commissioner-
Beversing.
Appellee, as sheriff of Henry county, collected for the county board of education, as taxes for school purposes, the sum of $8,726.97. Pour per cent, of this sum, or $349.07, he retained as commissions; the balance he turned over to the county superintendent.
Appellant, Henry county board of education, brought -this action to recover the sum retained. Judgment was rendered in favor of appellee, and the county board of education appeals.
Tbe trial court erred in holding that appellee was entitled to retain as commissions four per cent, of the sum collected for school purposes. In the case of Hall v. Ballard county, 140 Ky. 84, it was held that the annual county school tax constituted part of the county levy, and that the sheriff was not entitled to treat it separately in calculating his commissions for collecting the county levy; and in the case of Hill v. County Board of Education, 140 Ky. 259, it was held that the sheriff must pay over the whole sum collected for school purposes to the board of education. In discussing the question the court said: “His compensation may not be taken from the school fund. His pay is a charge against the general expense fund of the county. The amount required to be raised for education must be added by the fiscal court, and provided for out of the general fund as are other county general *545expenses.” ■ This case is conclusive of the question ’before us.
Judgment reversed and 'cause remanded, with directions to enter judgment in favor of appellant.